          Case 3:17-cv-03615-VC Document 167 Filed 11/26/18 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ILSA SARAVIA,                                     Case No. 17-cv-03615-VC
                 Plaintiff,
                                                    ORDER REGARDING
          v.                                        NOVEMBER 29, 2018, HEARING
  MATTHEW G. WHITAKER, et al.,
                 Defendants.



       By 5:00 p.m. PST on Wednesday, November 28, 2018, the Government is directed to file

a letter brief answering the following:

           1. Since this Court entered the preliminary injunction on November 20, 2017, how

               many people who arrived in the United States as unaccompanied minors have

               been taken back into DHS/ORR custody when they were still a minor after having

               previously been placed with a sponsor? Of that group, how many people does the

               Government classify as members of the class identified in the preliminary

               injunction?
           2. In light of the Government’s statements on pages 7-8 of its opposition, would the

               Government oppose an order revising the class definition as follows: “(3) the

               noncitizen has been or will be rearrested by DHS on the basis of a removability

               warrant on or after April 1, 2017, on allegations of gang affiliation or after having

               been arrested and/or charged with, but not convicted of, a crime”?

       IT IS SO ORDERED.

Dated: November 26, 2018
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
